I dissent from the ruling of the court that there was no evidence to take the instant case to the jury. The opinion of the court correctly states the law that the presence of the boxcar could not be taken as a cause of Osthoff's death unless the presence of that car moved him to take the action that placed him in contact with the moving train. But from the statement of facts in the opinion it seems to me that a jury might rightly have inferred that Osthoff was so moved. They might rightly have inferred that he noticed that the boxcar was on track No. 18 with its corner projecting over track No. 17 so that a collision would occur if the train kept to track No. 17, and that to avoid such collision Osthoff ran to cross the lead track and turn the switch, to keep the train on the lead track. On no other reasonable hypothesis can his running be accounted for. Many a man has been hanged on a verdict by a jury based on inference no more reasonably drawn from the evidence. That in so running Osthoff was negligent the jury might well have inferred, but they might also have properly inferred that leaving the boxcar standing on track No. 18 was negligence on the part of the company. Upon these findings under the Federal Employers' Liability Act referred to in the opinion of the court the plaintiff would have been entitled to recover, the amount of his recovery to be reduced by his proportionate negligence. Kalashian v. Hines, 171 Wis. 429,177 N.W. 602.
I am authorized to state that Mr. Justice NELSON concurs in this dissent. *Page 546